Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022, with respect to claim rejections made under 35 U.S.C. 102  have been fully considered but they are not persuasive.
Regarding rejections made under Fujiwara US 20160273247 A1 with respect to independent claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the handle lever axis 23 and the axis 49 of the kinematic lever 50 are perpendicular to each other, not parallel to each other like in the invention described in the patent application” page 8 of remarks; “unlike the device disclosed in the current patent application, where the kinematic lever 37 directly interacts with the latch mechanism, the lever 50 in Fujiwara does not directly interact with the latch mechanism, since a release lever 58 and transmission rod 63 are required to perform this action, as depicted in Fig. 4 of Fujiwara.” Page 10 of remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (The response to this argument applies to all dependent claims below).
Regarding rejections made under Fujiwara US 20160273247 A1 with respect to claim 14, that the portion of handle lever 17 that is between the operating portion 18a and the linking projection 18c of said outer handle 17 is at least partially visible when the outer handle 17 is in the deployed position, Examiner disagrees. Referring to Fig 2 of Fujiwara, at least part of the portion of the handle lever 17 that is between the operation portion 18 a and the linking projection 18c of said outer handle 17 is hidden within handle frame 22.
Applicant's arguments filed 06/29/2022, with respect to claim rejections made under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding rejections made under Fujiwara US 20160273247 A1 in view of Mueller US20130121008A1 with respect to independent claim 1, in response to applicant's argument that “even if a person skilled in the art considered combining the teachings of this document with the device disclosed in Fujiwara, it would not lead the person skilled in the art to the solution as it is given in Claim 1 of the current patent application”, page 12 of the remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Fujiwara US 20160273247 A1 in view of Chen CN 105649437 A, with respect to independent claim 1, in response to applicant's argument that Chen would also not be obvious to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Fujiwara US 20160273247 A1 in view of Hamacher US20160290018A1, with respect to independent claim 1, In response to applicant's argument that Hamacher, due to its aim of providing comfort and not capacity, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hamacher discusses a flush door handle and is therefore relevant and analogous art as the Applicant’s invention involves the art of flush door handles.
Regarding rejections made under Fujiwara US 20160273247 A1 in view of Mueller US20130121008A1 with respect to claim 2, in response to applicant's argument that even if a skilled person would combine the teachings about the Bowden cable in Mueller with the device disclosed in Fujiwara, the skilled person would not obtain the invention as it is described in Claim 2 due to the technical features not fully disclosed in Fujiwara, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Fujiwara US 20160273247 A1, in view of Hamacher US20160290018A1, with respect to claim 4, In response to applicant's argument that a skilled person would not be able to incorporate the push-push mechanism of Hamacher into the handle device of Fujiwara due to too great structural differences, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Fujiwara US 20160273247 A1, in view of Chen CN 105649437 A, with respect to claim 8, in response to applicant's argument that there is too great structural differences between the handle device of Fujiwara and the counterweight of Chen therefore it would not be obvious to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding rejections made under Fujiwara US 20160273247 A1, in view of Chen CN 105649437 A, with respect to claim 12, in response to applicant's argument that there is too great structural differences between the handle device of Fujiwara and the handle spring of Chen therefore it would not be obvious to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s arguments, see page 6 of Remarks, filed 06/29/2022, with respect to claim 5 and claim 14 claim objections, have been fully considered and are persuasive.  The objections of Non-Final Rejection of 3/29/2022 of claims 5 and 14 been withdrawn. 
Applicant’s arguments, see page 6 of Remarks, filed 06/29/2022, with respect to rejections of claim 5 and claim 13 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejections of Non-Final Rejection of 3/29/2022 of claims 5 and 13 been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara US 20160273247 A1.
Regarding Claim 1, Fujiwara teaches: A vehicle door handle (Fig 1), comprising: a handle frame (22) to be attached on a vehicle door panel (16), a handle lever (17) with a total length L (end to end length of 17) movable with respect to the handle frame between at least one rest position (Fig 2, solid line of 17) and an opening position (Fig 2, max angle dashed line of 17) in rotation around a handle lever axis (23) at one of its longitudinal ends (Fig 2, left end of 17), said handle lever having an axially protruding axial finger (18c), further comprising: a kinematic lever (50), rotatively mobile with respect to the handle frame (Figs 4-7 show the rotation with respect to the handle frame 22) around a kinematic lever axis (49) positioned in a middle section of the handle lever (Fig 4), radially apart from the handle lever axis (Comparing Fig 2 and Fig 4, kinematic lever 50 and its axis 49 are radially spaced from handle lever axis 23) at a distance d (Fig 2 and 4, in combination with Fig 3, the distance between the handle lever axis 23 and the kinematic lever axis 49 can be seen looking at axis 23 in Fig 2 and axis 49 in Fig 4, combined with the exploded diagram of Fig 3), verifying 0,9L > d > 0,1L, (Fig 2 and 4, kinematic lever 50 can be seen to be inboard of either end of the handle lever, therefore it is the position of the examiner that it would be located within the middle 80% of the handle lever) between a rest position (Fig 4) and an active position (Fig 6), said kinematic lever comprising: a first radial arm (50f), adapted to interact with a latch mechanism (62), configured to unlatch the door when the kinematic lever reaches its active position (P0061, P0062, and P0064), a second radial arm (50c), intersecting a path of the axial finger of the handle lever (Fig 2 and 4) and being pushed by said axial finger during rotation of the handle lever (Going from Figs 4-6, can see the axial finger 18c pushing the second radial arm 50c), so that when the handle lever reaches the opening position, the kinematic lever reaches its active position (Fig 6, handle lever is in opening position, kinematic lever is in active position), wherein the kinematic lever is set in an axially offset position with respect to the handle lever (Figs 2 and 4, kinematic lever and handle lever can be seen to be axially offset from each other) and in that it further comprises at least one reversible inertial safety system (68) mounted on the handle frame (Fig 7, 68 can be seen mounted to handle frame 22), comprising a rocker arm (70) which carries an inertial mass (Unnumbered feature comprising: 70c and 70d), the rocker arm being pivotally mounted between a rest position (Fig 7, solid line of 70) and a blocking position (Fig 7, dashed line of 70) it reaches in case of a 2Docket No. 532912UScollision (P0072), and in which the rocker arm prevents the rotation of the kinematic lever (P0072).
Regarding Claim 3, Fujiwara teaches:  The door handle according to claim 1, wherein the handle lever further comprises an actuator (39) comprising an electric motor (41) which moves the handle lever between a flush position (Fig 2; 17 solid line, and Fig 4) which it is flush with an exterior door panel surface and a ready  position (Fig 2; 17, smaller angle dashed line, and Fig 5) in which it is protruding and graspable by a user (P0065, actuator 39 moves handle lever 17 via drive lever 40).
Regarding Claim 5, Fujiwara teaches: The door handle according to claim 1, wherein the inertial mass is formed as an axial finger (70d, it is the position of the Examiner that 70c and 70d are formed as a single piece, and therefore 70d is an axial finger off of 70c), which, when the rocker arm reaches the active position, is placed on the 3Docket No. 532912UStrajectory of the first or second radial arm of the kinematic lever, so as to block the motion of said kinematic lever (Fig 7, dashed line of axial finger 70d is the blocking position, which blocks movement of the first radial arm 50c of the kinematic lever as shown by the dashed line).
Regarding Claim 9, Fujiwara teaches: The door handle according to claim 1, wherein it further comprises an antenna module (P0040 L4-5).
Regarding Claim 10, Fujiwara teaches: The door handle according to claim 1, wherein it further comprises a light module (75) configured to illuminate an outline of the handle lever or a portion of the handle lever (P0075).
Regarding Claim 14, Fujiwara teaches: The door handle according to claim 1, wherein the handle lever comprises a graspable body (18a), which the user will grasp, and a hidden body (Fig 2, portion of handle lever 17 that is between 18c and 18a remains hidden within the handle frame 22), hidden in the frame (Referring to Fig 2 of Fujiwara, at least part of the portion of the handle lever 17 that is between the operation portion 18 a and the linking projection 18c of said outer handle 17 is hidden within handle frame 22) and located radially close to the axis lever (Fig 2, this portion between 18a and 18c is located radially close to the handle lever axis 23), so that the graspable body is totally protruding when the handle lever is in open or ready position (Fid 2, both positions represented by the dashed lines of 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Mueller US 2013121008 A1.
Regarding Claim 2, Fujiwara teaches:  The door handle according to claim 1, wherein it further comprises a transmission rod (63) having one end that is bound to the first radial arm (Fig 5, upper end of rod is bound to first radial arm 50f via 58), and another end (Fig 5, lower end) being adapted to interact with the latch mechanism (P0063 L1-2). Fujiwara is silent as to what the transmission rod is comprised of. Mueller teaches that it is known in the art to have a Bowden cable (Mueller: 14) with an inner cable (Bowden cables have an inner cable with an outer sleeve) having one end that is bound to the first radial arm (Mueller: Fig 1 top side of the lever that is attached to one end of the Bowden cable) of a kinematic lever (Mueller: 13), and another end being adapted to interact with the latch mechanism (Mueller P0040, P0041 L1-4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Mueller to include a Bowden cable to connect the kinematic lever to the latch mechanism as it performs the same function as the transmission rod and improves versatility by being flexible, therefore increasing mounting options.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Hamacher US 20160290018 A1.
Regarding Claim 4, Fujiwara teaches: The door handle according to claim 3, Fujiwara doesn’t teach: wherein it further comprises a comprises a push-push unit, comprising at least one constrained push-push spring which pushes when released a push-push finger which rests against a push-push lever, the rotation of which causes the handle lever to reach the ready position, and wherein the handle lever is further movable into an inwards clicking position in which the push-push spring is released. Hamacher teaches that it is known in the art to have a push-push unit (Hamacher: unnumbered feature comprising: 16, 40, 42, 44, 46) with a constrained push-push spring (Hamacher: 20, spring is restrained via 16 being held captive) that pushes a push-push finger (Hamacher: 36) when released, which rests against a push-push lever (Hamacher: 16) rotation of which causes the handle lever (Hamacher: 12) to reach the ready position (Hamacher: Fig 3) and wherein the handle lever is further moveable into an inwards clicking position (Hamacher: Fig 2) in which the push-push spring is releases (Hamacher: P0046, P0047). It would be obvious to one of ordinary skill in the art before the effective filing date to modify the handle taught by Fujiwara to include the push-push system as taught by Hamacher to improve safety and increase reliability of the handle.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 20160273247 A1, in view of Chen CN 105649437 A (Please see attached description for paragraph reference numbers).
Regarding Claim 8, Fujiwara teaches: The door handle according to claim 1. Fujiwara doesn’t teach: wherein the handle lever comprises a counterweight, extending on the opposite side of the lever axis with respect to 4Docket No. 532912US Preliminary Amendmenta graspable body of the handle lever, carried by at least one radial counterweight arm. Chen teaches that it is known in the art to use a counterweight (Chen: 19) extending on the opposite side of the lever axis (Chen: axis that goes through 14, represented by a dashed line in Fig 1) (Chen: Fig 1, it can be seen that the counterweight 19 is placed on the left end of the handle lever axis opposite the graspable body 1) with respect to a graspable body (Chen: 1), carried by at least one radial counterweight arm (the flat portion to the left of the handle lever axis). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujiwara to include the counterweight taught by Chen to create a smooth extension and retraction of the handle (Chen: P0036).
Regarding Claim 12, Fujiwara teaches: Regarding Claim 12, Fujiwara teaches: The door handle according to claim 1, wherein the handle lever comprises an articulation end (Fig 2, left end of handle lever 17), and a hollow space (Fig 2, 53 is positioned inside the space of frame 22) in which a handle spring (53) is housed, the handle spring generating a torque bringing the handle lever back in flush position (P0055 L3-5). Fujiwara does not teach the handle spring being located in a hollow space on the articulation end that surrounds the rotational axis. Chen teaches that it is known in the art to have a handle spring (Chen: 16) located in the hollow space (Chen: Fig 7, hollow space inside 15) of the articulation end (Chen: Fig 7, left end of handle lever 10). It would be obvious to one of ordinary skill in the art to move the handle spring in Fujiwara to a hollow space around the rotation axis on the articulation end of the handle lever as taught by Chen, as the function would remain the same. 

Allowable Subject Matter
Claims 6-7, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, none of the prior art discloses or renders obvious a door handle having the combination of features recited in claim 6. The closest prior art, Fujiwara US 20160273247 A1, teaches a door handle having much of the claimed structure. It fails to teach an irreversible inertial system with an inertial rotating element constrained by a preconstrained metal blade in a rest position and an active position where the metal blade deforms as a lug of the inertial rotating element enters an opening of the metal blade.
Regarding Claims 7 and 11, these claims are objected to due to their dependency on claim 6
Regarding Claim 13, none of the prior art discloses or renders obvious a door handle having the combination of features recited in claim 6. The closest prior art, Fujiwara US 20160273247 A1, teaches a door handle having much of the claimed structure. It fails to teach the radially protruding finger of the handle lever, the first radial arm and/or the second radial arm having predetermined breaking points. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675